UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
 

    UNITED STATES OF AMERICA,

                        Plaintiff,

                        v.

    SEVENTEEN THOUSAND NINE
    HUNDRED DOLLARS ($17,900) IN
    UNITED STATES CURRENCY,                         Case No. 15-cv-00368 (CRC)

                        Defendant,

    ANGELA RODRIGUEZ and JOYCE
    COPELAND,

                        Claimants.

 

                                     MEMORANDUM OPINION

        The case of the Samaritan train passenger is nearing its final destination. Interested

readers may recall that in March 2014 an Amtrak passenger inadvertently exited a train with a

backpack containing $17,900 in cash and turned it over to the police. That selfless act spawned

this action, in which the United States seeks forfeiture of the money as proceeds of drug

trafficking. Standing in the government’s tracks are Angela Rodriquez, whose son Peter was

travelling with the backpack on the train, and her domestic partner Joyce Copeland. They filed

sworn claims insisting that the cash is lawfully theirs.

        The Court briefly derailed the women’s claims in August 2016. Applying the summary

judgment standard, the Court found that the couple’s tall tale of how the money wound up in

Peter’s backpack so “defie[d] common sense” that no reasonable juror could conclude they

owned the money. United States v. $17,900, 200 F. Supp. 3d 132, 140 (D.D.C. 2016). The
Court of Appeals disagreed, however, and reversed the Court’s ruling striking the claims. United

States v. $17,900, 859 F.3d 1085 (D.C. Cir. 2017). The Circuit held that the claimants’ story of

ownership, while improbable perhaps, was sufficient to require a jury because it was not

“undermined either by other credible evidence, physical impossibility, or other persuasive

evidence that the plaintiff has deliberately committed perjury.” Id. at 1093 (quoting Chenari v.

George Washington University, 847 F.3d 740, 747 (D.C. Cir. 2017)).1

              On remand, the parties proceeded to conduct additional discovery. And after receiving

responses to its document requests, the government has again moved to strike the couple’s

claims. The claims should be stricken, the government argues, because discovery has revealed

evidence that the claimants perjured themselves.

              Here’s the skinny: The couple’s claims to the money rest on their contention that they

left their home in New York on February 15, 2014, drove to North Carolina where Peter lived,

left the cash with him, and then returned to New York on February 26, 2014. They presented

this narrative in sworn responses to special interrogatories issued by the government. The



                                                            
              1
          In so holding, the panel wisely cautioned the government (and, implicitly, district
courts) against “circumvent[ing] the jury process” by discrediting sworn testimony “because it is
out of line with our own lived experiences.” 859 F.3d at 1093. To illustrate the point, the court
noted that “a jury of laypeople with different and more diverse life experiences” might view the
claimants’ professed choice to travel with and use sizable amounts of cash rather than a credit
card with “considerably less suspicion” than might “the sovereign’s judges.” Id. See also id. at
1090 (citing official reports that low-income, minority households are less likely to use banking
and similar financial services). But just to set the record straight, this Court made clear in its
ruling that it considered the very point raised by the Court of Appeals, yet found it inapplicable
to the claimants. See 200 F. Supp. 3d at 140 n.8 (“The Court is mindful of Claimants’
observation that some lower-income Americans maintain cash because they are effectively shut
out of the traditional banking system. At the time of the relevant events, however, both women
maintained bank accounts, at least Ms. Copeland was gainfully employed, and both were wealthy
enough to have purchased mink coats that they claim to have re-sold for $5,000 each.”). On this
score at least, the Court was not substituting its own “lived experiences” for those of the
claimants; it was applying common sense to a story that never made any.
                                                               2
 
government now has the claimants’ bank records. Lo and behold, they show that the women

made numerous cash withdrawals and charges to their credit cards in New York City—including

purchases at Gucci and Dean & Deluca no less—during the 11-day period they swore they were

in North Carolina. Second Mot. Strike Claims, Exs. 6–10. So their story of how Peter got the

cash is directly contradicted by the bank records. Persuasive evidence of perjury indeed.

       Faced with the government’s renewed motion to strike, the claimants’ attorneys filed a

perfunctory opposition that did not contest the government’s evidence. They then moved to

withdraw from the case. After a hearing—which neither claimant attended despite the Court’s

order that at least one of them do so—the Court permitted counsel’s withdrawal and provided the

claimants nearly a month to supplement their opposition to the government’s motion. Hearing

no response, the Court deemed any further opposition to be abandoned. See May 25, 2018

Minute Order; Local Civ. R. 7(b), (f).

       The end of the line should now be obvious: In light of the government’s uncontested

evidence that Ms. Rodriquez and Ms. Copeland perjured themselves in their sworn interrogatory

responses, the Court finds that they lack standing to challenge forfeiture of the currency and,

accordingly, will strike their claims with prejudice. A separate order will follow.

 



                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: May 31, 2018




                                                 3